Order entered November 14, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00718-CR

               LEONARD GERONIMO RENTERIA SANCHEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F12-41227-H

                                          ORDER
       The Court REINSTATES the appeal.

       On October 14, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel

Nanette Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief

is that she has determined a portion of the reporter’s record is missing; (4) Ms. Hendrickson

contacted Karren Jones, official court reporter of the Auxiliary Court No. 1, who informed

counsel that the record “can be prepared and filed quickly”; (5) Ms. Jones should be given

twenty days from November 11, 2013 to file the missing portion of the record; and (6) Ms.
Hendrickson should be granted twenty days from the time the record is filed to file appellant’s

brief.

         The trial court’s findings do not identify the date of the hearing Ms. Jones recorded, but

the docket sheet in the clerk’s record contains an entry showing she recorded an April 26, 2013

pretrial hearing. Accordingly, we ORDER court reporter Karren Jones to file, by DECEMBER

6, 2013.

         Upon review of the reporter’s record filed by Susan Tabaee, we note that she did not

include any of the exhibits that were admitted during trial. Accordingly, we ORDER court

reporter Susan Tabaee to file, by DECEMBER 6, 2013, a supplemental record containing all of

the exhibits admitted during trial, including DVD and CD exhibits.

         We ORDER appellant to file his brief by JANUARY 6, 2014.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to: Susan

Tabaee, official court reporter, Auxiliary Court No. 7; Karren Jones, official court reporter,

Auxiliary Court No. 1; and to counsel for all parties.


                                                         /s/   DAVID EVANS
                                                               JUSTICE